 In the Matter of ARMSTRONG RUBBER COMPANYandUNITED RUBBERWORKERS OF AMERICA, LOCAL No. 93, AFFILIATED WITH THE CON-GRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-2894.-Decided September1-, 1941Jurisdiction:rubber products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; contract with union, members of whichtransferred their affiliation to the petitioning union and which did not appearat hearing or assert any claim, to membership or any interest in contract, nobar to; organization which did not participate in proceedings accorded placeon ballot with permission to withdraw its name upon request because of itsalleged contract with the Company ; election necessary.Unit Appropriate for Collective Bargaining:all employees excluding execu-tives, superintendents, foremen, supervisors, inspectors, office and clericalworkers, and regular factory watchmen ; stipulation as to.Mr. Walter N. ?Maguire, Mr. James Walsh,andMr. Keith Middle-ton,of Stamford, Conn., for the Company.Mr. Samuel L. Rothbard,of Newark, N. J.,Mr. John Marchiando,of Naugatuck, Conn.,Mr. Francis J. Quinn,andMr. Robert Baird,for the United.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDDIRECTION' OF ELECTIONSTATEMENT OF THE CASEOn June 11, 1941, United Rubber Workers of America, Local No.90, affiliated with the Congress of Industrial Organizations, hereincalled the United,' filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofArmstrong Rubber Company, West Haven, Connecticut, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On August 11,1 The petition was amended at the hearing correctly to designate the Unitedas abovestated.35 N. L R. B., No. 76.368 ARMSTRONGRUBBERCOMPANY3691941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3. of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On August 13, 1941, the Regional Director issued a notice ofhearing; copies of which were duly served upon the Company, theUnited, and the American Federation of Labor, herein called theA. F. of L., a labor organization directly affected by the investiga-tion.Pursuant to notice, a hearing was held on August 18, 1941,atNew Haven, Connecticut, before Daniel Baker, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Companyand the United were represented by counsel and participated in thehearing.The A. F. of L. did not appear. Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.During thecourse of the hearing the Trial Examiner ruled on several motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the, Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGSOF FAOTI.THE BUSINESSOF THE COMPANYArmstrong Rubber Company, a Connecticut corporation locatedatWest Haven, Connecticut, is engaged in the manufacture and saleof automobile tires, tubes, and accessories.The principal raw ma-terials used by the Company are rubber fabric and compound. Itpurchases annually ra'v materials valued in excess of $2,500,000, ap-proximately 95 per cent of which are shipped to the Company'splant from points outside the State of Connecticut.The Companysells and distributes annually finished products valued in excess of$4,000,000,more than 75 per cent of which are sold and distributedto points outside the State of Connecticut.The Company has sixtrade-marks which are registered for use in interstate commerce.II. THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America, Local No. 93, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.The Rubber Workers Local Union 22343, affiliated with the Ameri-can Federation of Labor, herein called The Rubber Workers Local,0 370DECISIONSOF NATIONALLABOR RELATIONS BOARDisa labor organization admitting to membership employees of theCompany.2III. THE QUESTION CONCERNING REPRESENTATIONOn May 28, 1941, the United requested the Company to recognizeit as the exclusive bargaining representative of the Company's em-ployees.The Company refused such recognition for the assertedreason that it had a contract with The Rubber Workers Local.TheCompany contends that an existing exclusive bargaining contractbetween itself and The Rubber Workers Local, dated March 21, 1941,is a bar. to this proceeding.On May 26 members of The Rubber Workers Local voted to severtheir affiliation with the A. F. of L. and join the United.They sur-rendered their A. F. of L. charter and on June 1, 1941, received acharter from United Rubber Workers of America, affiliated with.the Congress of Industrial Organizations.The contract between the Company and The Rubber WorkersLocal by its terms continues in force until September 21, 1941, andfrom year to year thereafter unless one of the parties, within not lessthan 'thirty (30) days prior to the expiration date, gives writtennotice to the other party of its desire to change the contract.TheUnited on August 9- gave written notice to the Company that it de-sired to terminate the contract on September 21.Neither The Rub-berWorkers Local nor the A. F. of L. appeared at the hearing andthere is no evidence that either of them, subsequent to May 26, wheni he employees voted to surrender their A. F. of L. charter, has as-serted any claim to membership at the plant or any interest in theexisting contract.3Under the circumstances of this case, we findthat the contract does not constitute a bar to this proceeding.'There was introduced in evidence a report prepared by the RegionalDirector showing that the United represents a substantial number ofemployees in the unit hereinafter found to be appropriate.2 As hereinafter appears, the Company urges as a bar to this proceeding a contractwithThe Rubber WorkersLocal.The UnitedcontendsthatThe Rubber Workers Localis no longer in existence since, amongother things,ithas surrendered its charter to theA. F. of L.However,in the absenceof furtherproof, we shall consider it as an existinglabor organization.3 Notice ofthe hearing herein was served uponthe A. F. ofL. by sending the noticeto James J. Clerkin, StateFederation Presidentof the A. F. of L., to whom thecharterof The RubberWorkers Local was surrendered.4 SeeMatter of United Stove CompanyandInternational Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Organnzations,30 N. L. R. B.305, andMatter of Sound Timber CompanyandInternationalWoodworkersof America,Local 67 and75,8 N. L.R. B. 844.G The Regional Directorreported that the Unitedhad submitted to him 346 applica-tions for membership signed by employees allegedto be in theappropriate unit and thatall the signatures appeared to be genuine original signatures.There are approximately550 employeesin the unit hereinafter found to be appropriate. ARMSTRONG RUBBER COMPANY371IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning tepresentation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation 'totrade, traffic, and commerce among the several States and tends to lead'to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE APPROPRIATE UNITThe United and the Company stipulated at the hearing that all em-ployees of the Company, excluding executives, superintendents, fore-men, supervisors, inspectors, office and clerical workers, and regularfactory watchmen, constitute an appropriate unit.This is the unitalleged in the petition to be appropriate and is substantially the unitrecognized as appropriate in the alleged existing contract and a priorcontract between the Company and The Rubber Workers Local.We find that all employees of the Company, excluding executives,superintendents, foremen, supervisors, inspectors, office and clericalworkers, and regular factory watchmen, constitute a unit appropriatefor the purposes of collective bargaining.We further find that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning the representation of employeesof the Company can best be resolved by an election by secret ballot.Although The Rubber Workers Local has not presented any evidenceof membership among the employees of the Company, because- of itsalleged contract with the Company we shall direct that The RubberWorkers Local as well as the United be designated on the ballot.Weshall, however, permit The Rubber Workers Local,to withdraw fromthe ballot upon filing a request therefor with the Regional Directorwithin five (5) days after the date of this Decision and Direction ofElection s-We shall direct that all employees of the Company within the ap-propriate unit whose names appear on the Company's pay roll for theperiod immediately preceding the date of this Direction of Electionshall be eligible to vote, subject to such limitations and additions asare setforth in the Direction hereinafter.a SeeMatter of Reliance Regulator CorporationandMetal Trades Council of LosAngeles and Viei,uty,32 N. L.R. B 157451270-42-vol. 35-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentationof employees of Armstrong Rubber Company, West Haven,Connecticut, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All employees of the Company, excluding executives, superintend-ents, foremen,supervisors, inspectors, office and clerical workers, andregularfactory watchmen, constitute a unit appropriate for the pur-posesof collective bargaining, within themeaningof Section 9 (b) ofthe Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power ,vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Armstrong Rubber Company, West Haven, Connecticut, an elec-tion by secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Second Regionacting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during such pay-roll period be-cause they were ill or on vacation or in the active military service ortraining of the United States or temporarily laid off, but excludingexecutives, superintendents, foremen, supervisors, inspectors, officeand clerical workers, and regular factory watchmen, and those em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented by United Rubber Workers ofAmerica, Local No. 93, affiliated with the Congress of Industrial Or-ganizations, or by The Rubber Workers Local Union 22343, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither.